UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 1018 Dreyfus Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2010-June 30, 2011 Item 1. Proxy Voting Record Dreyfus Funds, Inc. DREYFUS EQUITY GROWTH FUND ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: FEB 28, 2011 Meeting Type: Special Record Date: JAN 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Change State of Incorporation [from For Against Management Delaware to Ohio] 2 Adjourn Meeting For Against Management 3 Other Business For Against Management ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 16, 2011 Meeting Type: Annual Record Date: APR 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lauren J. Brisky For Against Management 2 Elect Director Archie M. Griffin For Against Management 3 Elect Director Elizabeth M. Lee For Against Management 4 Elect Director Michael E. Greenlees For For Management 5 Elect Director Kevin S. Huvane For For Management 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Require Independent Board Chairman Against Against Shareholder AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 01, 2011 Meeting Type: Annual Record Date: JAN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Heidi Fields For For Management 2 Elect Director David M. Lawrence For Against Management 3 Elect Director A. Barry Rand For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 27, 2011 Meeting Type: Annual Record Date: NOV
